DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-3) in the reply filed on 02/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4-5 are withdrawn. Claims 1-3 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”) and further in view of US’185 (US 2012/0105185, hereinafter “US’185”).
Regarding claims 1 and 3, US’167 teaches a ferrite sintered magnet comprising ferrite particles having a hexagonal structure, wherein the ferrite sintered magnet comprises 0.448-0.453 Ca, 0.391-0.396 La, 0.143-0.154 Sr, 0.0011-0.015 Ba (added interms of BaO), 9.25 Fe and 0.25 Co (See Claim 1; Table 3, Sample No. 3-4 to 3-10), which meets the amounts of Ca, R, Sr, Ba, Fe and Co recited in claims 1 and 3.
US’167 does not teach the content of B in terms of H3BO3. US’185 teaches a ferrite magnet that is analogous to the magnet of US’167 (Abstract). US’185 discloses that adding 1 masss% or less H3BO3 is effective for improving HcJ and Br ([0086]). Thus, it would be obvious to one of ordinary skill in the art to add 1 mass% or less H3BO3 as taught by US’185 in the magnet of US’167 in order to make a magnet having improved HcJ and Br as disclosed by US’185. The amount of B calculated from the amount of H3BO3 disclosed by US’185 is 0.177 mass% or less (1 mass% H3BO3 corresponds to 1%x(11/62)=0.177 mass% B), which overlaps the recited B amount in claim 1 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 2, US’167 discloses Al content is 0.1-3 mass% in terms of Al2O3 ([0054]), which overlaps the recited Al in claim 2 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”) and further in view of US’741 (US 2015/0262741, hereinafter “US’741”).
Regarding claims 1 and 3, US’167 teaches a ferrite sintered magnet comprising ferrite particles having a hexagonal structure, wherein the ferrite sintered magnet comprises 0.448-0.453 Ca, 0.391-0.396 La, 0.143-0.154 Sr, 0.0011-0.015 Ba (added interms of BaO), 9.25 Fe and 0.25 Co (See Claim 1; Table 3, Sample No. 3-4 to 3-10), which meets the amounts of Ca, R, Sr, Ba, Fe and Co recited in claims 1 and 3.
US’167 does not teach the content of B in terms of H3BO3. US’741 teaches a ferrite magnet that is analogous to the magnet of US’167 (Abstract). US’741 discloses that adding 1 masss% or less H3BO3 is effective for improving HcJ and Br ([0112]). Thus, it would be obvious to one of ordinary skill in the art to add 1 mass% or less H3BO3 as taught by US’741 in the magnet of US’167 in order to make a magnet having improved HcJ and Br as disclosed by US’741. The amount of B calculated from the amount of H3BO3 disclosed by US’741 is 0.177 mass% or less (1 mass% H3BO3 corresponds to 1%x(11/62)=0.177 mass% B), which overlaps the recited B amount in claim 1 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 2, US’167 discloses Al content is 0.1-3 mass% in terms of Al2O3 ([0054]), which overlaps the recited Al in claim 2 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/782,343 (US 2020/0255339). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-4 of copending Application No. 16/782,343 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/777,940 (US 2020/0251262). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-9 of copending Application No. 16/777,940 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/267,400 (US 2019/0304641). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-8 of copending Application No. 16/267,400 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733